Broyles, C. J.
1. “It is not a prerequisite to suit- against a municipal corporation in this State, for injury to person or property, that the written notice required under the Civil Code, §■ 910, should specify any amount of money claimed as damages.” Maryon v. City of Atlanta, 149 Ga. 35 (99 S. E. 116), and cit.; same case, 23 Ga. App. 716 (99 S. E. 316). In the decision of this court in that case the contrary ruling in Mayor &c. of Macon v. Stringfield, 16 Ga. App. 480 (85 S. E. 684), was overruled.
2. Under the above-stated ruling and the facts of the instant case the petition as amended was not subject -to any ground- of the demurrer in- . terposed, and the demurrer, was properly overruled.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

John J. Bouhan, B. Ormonde Hunter, Marvin O’Neal Jr., for plaintiff in error.
Don H. Olarlc, contra;